 

_r_~.wt\)

\DOO'--.]O\U‘l

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
23

 

 

I-IEA'I`H_ER E. WILLIAMS, Bar #122664 [_|;_` _H:__‘ E

 

F ederal Defender

HOPE ALLEY, Bar` #314109 - NUV 1 g 2018

MEGAN T. HOPKINS, Bar #294141 _

ASSiS'CaIlt Federal Defendel' ' - CLERK, U,S_ D:STH|CT CQUM
Designated Counsel for Service .EASTEHN D'STF*'CT OF CA'-'FO l

2300 Tulare Street, Suite 330 E“' DEpWCLEm\

Fresno, CA 93721-2226
Telephone: (559) 487-5561
Fax: (559) 487~5950

Attorneys for Defendant
TEM PHAPHONH
Il\l THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

case No. 1:18-¢1»0225-LJo-s`1<0

UNITED STATES OF,AMERICA, )
1 ) ' 1
Plaintiff, ) REQUEST FOR RULE 43 WAIVER OF
) APPEARANCE FOR DEFENDANT; _
vs. ) [PROPOSED] ORDER THEREON '
) .
TEM PHAPHONH, )
' )
Defendant. )
' )
l

 

Pursuant to Federal Rule of Criminal Procedure 43 (b)(3), Defendant, Tem Phaphonh,
having been advised of her right to be present at all stages of the proceedings, hereby requests
that this Court proceed in her absence on every occasion that the Court may permit, pursuant to
this waiver. Defendant agrees that her interests shall be represented at all times by the presence
of her attorney, the Oft'rce of the Federal Defender for the Eastern District of California, the same
as if Defendant were personally present, and requests that this Court allow her attomcys-in-fact
to represent her'interests at all times. Defendant further agrees that notice to Defendant’s_
attorney that Defendant’s presence is required will be deemed notice to the Defendant of the
requirement of her appearance at said time and place.

It is a hardship for Defendant to appear at court appearances due to her advanced age and '
substantial health concerns. Reccntly the defendant was hospitalized for several days, and her
multiple medical issues remain in need of ongoing treatment. Defendant respectfully requests

that the Court waive her appearance at all future pre-trial he_arings unless her appearance is

 

uooo-.lo\m.r=.mm._.

l'\.) l'\.) [\.) [\.) l\.) [\.} N' [\.} [\_) »-l »-l »-l »-l »-¢\' n-¢ p- r- »_- »-A
OG --_] O'\ U*l -ld m t\.) »- Q \D on -.] Q\ L.n .|s. w w »_¢ g

 

 

ordered by the Court.

DATED_: November 19, 2018

DATED: November 19, 2018

 

Respectt`ully submitted,

HEATHER E. WILLIAMS

Federal Defender
/S//l/B'M JDJ'[_@M§
TEM PHAPHONH /

/s/ Her Alley
Hope Alley 1

Assistant Federal Defender
Attomey for Defendant
TEM' PHAPHONH

ORDER

GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s

appearance may be waived at any and all non-substantive proceedings until further order.

DATED: November l 2 ,2018

Phaphonh l Rule 43 Waiver

ON. SHEILA K. OBERTO
United States Magistrate Judge

 

